  Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 1 of 18



                  UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF NEW YORK


IN RE NAMENDA DIRECT PURCHASER
ANTITRUST LITIGATION
                                     Case No. 1:15-cv-07488-CM-RWL
THIS DOCUMENT RELATES TO:
All Direct Purchaser Actions




   PLAINTIFFS’ OPPOSITION TO FOREST’S MOTION IN LIMINE NO. 9 TO
      PRECLUDE EVIDENCE OF “SPECULATIVE LESS RESTRICTIVE
                         ALTERNATIVES”
       Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 2 of 18



                                                  TABLE OF CONTENTS

CONTENTS

I.      INTRODUCTION .............................................................................................................. 1

II.     FACTS ................................................................................................................................ 3

III.    ARGUMENT ...................................................................................................................... 5

        A.         Controlling Rule of Reason Law ............................................................................ 5

        B.         Forest Never Offered a Cognizable Procompetitive Benefit, So Plaintiffs
                   Never Had to Demonstrate Less Restrictive Means ............................................... 8

        C.         The Bruno and Elhauge Reports Are Appropriate Expert Opinions
                   Grounded in Fact..................................................................................................... 9

IV.     CONCLUSION ................................................................................................................. 13




                                                                           i
        Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 3 of 18



                                               TABLE OF AUTHORITIES
CASES
Arkansas Carpenters Health & Welfare Fund v. Bayer AG,
  604 F.3d 98 (2d Cir. 2010).......................................................................................................... 7

Clarett v. Nat’l Football League,
  306 F. Supp. 2d 379 (S.D.N.Y. 2004)..................................................................................... 7, 8

FTC v. Actavis, Inc.,
  570 U.S. 136 (2013) ............................................................................................................ 2, 5, 6

Hart v. BHH, LLC,
  No. 15cv4804, 2019 U.S. Dist. LEXIS 58474 (S.D.N.Y. Apr. 4, 2019) .................................. 10

In re K-Dur Antitrust Litig.,
   686 F.3d 197 (3d Cir. 2012)........................................................................................................ 3

In re Namenda Direct Purchaser Antitrust Litig.,
   331 F. Supp. 3d 152 (S.D.N.Y. 2018)......................................................................................... 7

King Drug Co. of Florence, Inc. v. Cephalon, Inc.,
  88 F. Supp. 3d 402 (E.D. Pa. 2015) ............................................................................................ 5

McWane, Inc. v. FTC,
 783 F.3d 814 (11th Cir. 2015) ................................................................................................ 6, 8

N. Am. Soccer League, LLC v. United States Soccer Fed’n,
  883 F.3d 32 (2d Cir. 2018).......................................................................................................... 9

NASL v. NFL,
  670 F.2d 1249 (2d Cir. 1982)...................................................................................................... 8

New York v. Actavis PLC,
  787 F.3d 638 (2d Cir. 2015)........................................................................................................ 7

O’Bannon v. Nat’l Coll. Athletic Ass’n,
  802 F.3d 1049 (9th Cir. 2015) .................................................................................................... 9

Sullivan v. NFL,
  34 F.3d 1091 (1st Cir. 1994) ....................................................................................................... 7

United States v. Teva Pharm. USA, Inc.,
  13 Civ. 3702, 2019 U.S. Dist. LEXIS 35148 (S.D.N.Y. Feb. 27, 2019) .................................. 10

United States v. Topco Assocs.,
  405 U.S. 596 (1972) .................................................................................................................... 6

                                                                          ii
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 4 of 18



I.     INTRODUCTION

       Forest’s Motion in Limine No. 9 is based on a serious misconception. Forest argues that

Plaintiffs’ assertion that the Lexapro Amendment contained a large reverse payment from Forest

to Mylan is governed by the “less restrictive means” test of the Rule of Reason’s third prong.

Defs.’ Br. at 1 (“DPPs apparently intend for their experts to opine that there were less restrictive

alternatives by which Forest could have achieved the benefits that resulted from the Lexapro

Amendment”) (ECF No. 779). That is incorrect. Plaintiffs offer the evidence to which Forest

refers (it cites just six paragraphs from three expert reports and attaches a few pages of those

reports as exhibits) to show that Forest effectuated a large reverse payment by overpaying Mylan

through the Lexapro Amendment, because Forest could have gotten the same benefit for far less

money, and to rebut Forest’s argument that its payments were for fair value. In other words,

Plaintiffs offer this evidence to show that Forest’s $32.5 million payment to Mylan was large and

had anticompetitive effects. Contrary to Forest’s assertions, the less restrictive means analysis of

the rule of reason’s third prong is whether any cognizable procompetitive benefits a defendant

identifies can be accomplished in a less restrictive manner. Here, the challenged restraint was

the delay of competition for Namenda, not Lexapro. Assuming a jury even reaches the third

prong of the rule of reason (it would first have to conclude that Forest offered a cognizable

procompetitive justification for paying Mylan to delay its generic Namenda IR launch), the issue

it would ultimately have to consider is whether, weighing all the evidence, generic Namenda

entry could have taken place earlier had Forest not made a reverse payment.

       It is perfectly clear that Plaintiffs do not offer this evidence as a less restrictive means

response to Forest’s purported procompetitive justification for the challenged restraint for the

following reasons. First, Forest applies the third prong of the rule of reason to the wrong

agreement. Plaintiffs have challenged the Namenda patent litigation settlement, which included
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 5 of 18



a large reverse payment embedded in the compensation terms of the Lexapro Amendment, as an

unlawful reverse payment agreement that delayed generic competition in the market for

memantine hydrochloride; they have not alleged that the Lexapro Amendment was an

independent unlawful restraint of trade in the Lexapro market. Thus, Plaintiffs have no burden

to show that any procompetitive effects of the Lexapro Amendment (assuming there were any)

could have been achieved through less restrictive alternatives. Further, the law is clear that the

Lexapro Amendment’s benefits to consumers (of which Forest has adduced zero proof, and

points to none in its motion) cannot serve as a cognizable procompetitive justification for the

restraint of memantine hydrochloride competition challenged in this case, because Lexapro and

memantine hydrochloride are not in the same market. This Court has ruled that the relevant

market in this case is limited to memantine hydrochloride, and Forest never argued that Lexapro

should have been included. Thus, Forest’s misdirection – focusing on whether the Lexapro

Amendment could have been achieved by a less restrictive means – is contrary to the governing

rule of reason framework. The issue regarding the Lexapro Amendment is whether it was for

fair value (which Forest has the burden to prove under FTC v. Actavis, Inc., 570 U.S. 136

(2013)), not whether the Lexapro Amendment constrained Lexapro competition.

       Second, the third prong of the rule of reason that Forest attempts to invoke would apply

in this case only after Forest has satisfied its burden under the second prong and demonstrated a

procompetitive benefit from the challenged restraint – here the reverse payment and delayed

generic competition in the market for memantine hydrochloride. It is the reverse payment and

delay that require justification. Actavis, 570 U.S. at 156 (“An antitrust defendant may . . .

explain[] the presence of the challenged term and show[] the lawfulness of that term under the

rule of reason.”) (emphasis added); In re K-Dur Antitrust Litig., 686 F.3d 197, 218 (3d Cir.



                                                 2
      Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 6 of 18



2012), vacated on other grounds, 570 U.S. 913 (2013) (a “reverse payment [must] offer[] a

competitive benefit.”). There is absolutely no evidence anywhere in the record, however, of any

cognizable procompetitive benefit flowing from the reverse payment agreement. Thus Forest

has not satisfied its burden for the third prong to be applied.

       Third, even if the question whether there were procompetitive benefits flowing from the

Lexapro Amendment were somehow relevant to this case, neither Forest’s contentions, nor its

proposed verdict form and jury instructions, identifies any alleged benefits of the Lexapro

Amendment that Forest will assert as a purported procompetitive justification for the challenged

restraint on memantine hydrochloride competition in this case. See ECF 699-2 (Forest’s

contentions, no mention of procompetitive justifications at all, much less from the Lexapro

Amendment); ECF 704-1 at Question 5 (proposed verdict form); ECF 704-2 at Instruction 40

(proposed jury instructions). Thus, even if it could do so under controlling law, and even if it

could have its experts at this late date construct some new theory of how the consumer benefits

of the Lexapro Amendment necessitated the restraint on memantine hydrochloride competition

challenged in this case (which would require wholly new expert reports), Forest’s pretrial

submissions clearly abandon such an argument, and take with them the major premise of its

motion.

       Forest’s motion should be denied.

II.    FACTS

       Plaintiffs will prove at trial that Forest’s reverse payment in the Namenda patent

settlement was conveyed to Mylan through an amendment to a prior marketing agreement

covering the authorized generic version of the antidepressant Lexapro (“Lexapro AG”). As the

Court knows, on August 3, 2005, Forest signed the first of two agreements with Mylan and/or its



                                                  3
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 7 of 18



predecessor, Alphapharm. Under it, Alphapharm would sell an authorized generic version of

Lexapro but would pay 40% of its profits to Forest. Pls.’ Contentions, ECF No. 699-1 at ¶ 128.

       Then, on the same date that Forest and Mylan signed the Namenda patent settlement

agreement (July 21, 2010), Forest and Mylan signed an amendment to the original Lexapro deal

(the “Lexapro Amendment”), which lowered Mylan’s royalty obligation from 40% to 30% on

the first $100 million in profits and from 40% to 35% on the next $50 million in profit. Id. at ¶

129. The Lexapro Amendment effectively diminished the royalties Mylan owed Forest by $12.5

million. Forest also agreed to pay Mylan an immediate $20 million lump sum, for a total

payment of $32.5 million. Id.

       The Lexapro Amendment was linked directly to the Namenda patent settlement. See id.

at ¶¶ 136-37 (citing evidence).

       In his report, Plaintiffs’ manufacturing expert Mr. Bruno, who has forty-five years of

experience in pharmaceutical manufacturing, including negotiating supply deals, demonstrated,

among other things, that Forest grossly overpaid for the manufacturing responsibilities Mylan

assumed under the Lexapro Amendment. Specifically, he explained that the $32.5 million in

compensation that Forest was to provide to Mylan was at least $30.9 million more than the

rightful cost of the manufacturing services Mylan was retained to perform. Declaration of

Joseph Opper (“Opper Decl.”) Ex. 19, Expert Report of James Bruno at e.g., ¶¶ 21, 42, 102-103.

The thrust of Mr. Bruno’s opinion is that the Lexapro Amendment was not for fair value. To

support his opinion, he opines, among many other things, that another entity, such as a contract

manufacturing organization, could make Lexapro AG at a much lower cost. Id. at ¶¶ 73-74.

Forest ignores Mr. Bruno’s opinion concerning the availability of contract manufacturing

organizations and instead complains that Mr. Bruno’s opinion concerning contracting with



                                                 4
       Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 8 of 18



generic manufacturers other than Mylan is speculative (Defs.’ Br. at 4), but Forest cannot dispute

that there were over a dozen manufacturers that were actually marketing generic Lexapro after

Teva’s 180-day exclusivity period. Pls’ Contentions, ECF No. 699-1 at ¶¶ 151-52.

        Prof. Elhauge likewise explains from an economics perspective that Forest’s position that

“Forest would receive $0 in profits on its authorized generic if Mylan terminated” was

“economically irrational.” Specifically, assuming arguendo that Forest really did think there was

significant money to be made in year-two of selling an authorized generic, then “[i]f Mylan

terminated, Forest would have every incentive to either sell an authorized generic itself or

engage another firm to sell Lexapro as an authorized generic.” Toto Decl. Ex. 3, ECF No. 780-3

(excerpt from Elhauge Report). Thus, as Prof. Elhauge opines, simple economics shows that

Forest’s purported second-year royalty defense (i.e., that Forest had to pay Mylan to keep it from

terminating after one year) does not “explain and [] justify” the reverse payment to restrain

competition in the memantine hydrochloride market as “one who makes such a payment” must

do. Actavis, 570 U.S. at 158.

III.    ARGUMENT

        A.     Controlling Rule of Reason Law

        Under the Actavis framework as interpreted by other courts applying it to a rule of reason

analysis, a plaintiff is required to show that a patentee made a large reverse payment to induce its

generic challenger to quit the patent fight and delay entering the market. If the plaintiff shows a

large reverse payment and market power, a jury can find it has established an anticompetitive

restraint of trade. E.g., King Drug Co. of Florence, Inc. v. Cephalon, Inc., 88 F. Supp. 3d 402,

422 (E.D. Pa. 2015) (“For the reasons stated above, I find that a plaintiff challenging a reverse-

payment settlement as anticompetitive under Actavis must demonstrate anticompetitive effects,

including a large reverse payment, under the first step of the rule of reason.”).

                                                  5
      Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 9 of 18



        As in any rule of reason antitrust case, the burden then shifts to the defendant to explain

the restraint or otherwise offer a cognizable procompetitive justification for it. The defendant

can explain the transaction by proving that the reverse payment represented “fair value for

services” the generic performed for the brand (i.e., it was for something other than delay). See

Actavis, 520 U.S. at 156 (“The reverse payment, for example, may amount to no more than a

rough approximation of the litigation expenses saved through the settlement. That payment may

reflect compensation for other services that the generic has promised to perform — such as

distributing the patented item or helping to develop a market for that item. There may be other

justifications. Where a reverse payment reflects traditional settlement considerations, such as

avoided litigation costs or fair value for services, there is not the same concern that a patentee is

using its monopoly profits to avoid the risk of patent invalidation or a finding of

noninfringement. An antitrust defendant may show in the antitrust proceeding that legitimate

justifications are present.”); id. at 158 (“one who makes such a payment may be unable to

explain and to justify it.”).

        Cognizable procompetitive benefits for a restraint that a defendant can offer are those that

lower consumer prices, expand output, increase product quality, or increase consumer choice.

Thus, benefits to the defendant itself (such as saving money) are not cognizable. See Pls.’ Mot.

in Limine No. 6 at 4-6 (ECF No. 744) (benefits enjoyed by businesses or competitors are not

cognizable procompetitive justifications); McWane, Inc. v. FTC, 783 F.3d 814, 841 (11th Cir.

2015) (“cognizable justifications are typically those that reduce cost, increase output or improve

product quality”). To be cognizable, such competitive benefits must also be experienced in the

same market as the challenged restraint (here, the memantine hydrochloride market). See United

States v. Topco Assocs., 405 U.S. 596, 610 (1972) (“[Competition] cannot be foreclosed with



                                                  6
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 10 of 18



respect to one sector of the economy because certain private citizens or groups believe that such

foreclosure might promote greater competition in a more important sector of the economy.”)

(citation omitted); Sullivan v. NFL, 34 F.3d 1091, 1112 (1st Cir. 1994) (“improper to validate a

practice that is decidedly in restraint of trade simply because the practice produces some

unrelated benefits to competition in another market”); Clarett v. Nat’l Football League, 306 F.

Supp. 2d 379, 409 (S.D.N.Y. 2004) (defendant “may not justify the anticompetitive effects of a

[restraint] by arguing that it has procompetitive effects in a different market”).

       Finally, and only if the defendant offers and proves a cognizable procompetitive

justification, then the plaintiff has an opportunity to show that the procompetitive goal could

have been achieved through means less restrictive of competition than the challenged restraint, or

alternatively, that the procompetitive benefits are outweighed by the anticompetitive effects

(here, the reverse payment and associated delay of Namenda competition). See In re Namenda

Direct Purchaser Antitrust Litig., 331 F. Supp. 3d 152, 198 (S.D.N.Y. 2018) (“If defendant is

able to offer such proof, the burden shifts back to plaintiff, who must prove that any legitimate

competitive effects could have been achieved through less restrictive alternatives.”), citing

Arkansas Carpenters Health & Welfare Fund v. Bayer AG, 604 F.3d 98, 104 (2d Cir. 2010)

(quotation omitted) (emphasis added); New York v. Actavis PLC, 787 F.3d 638, 652 (2d Cir.

2015) (under the third prong, “[t]he plaintiff may . . . either rebut [defendants’] justifications or

demonstrate that the anticompetitive harm outweighs the procompetitive benefit.”). The focus of

the “less restrictive means” analysis, if a defendant’s proof allows it to be reached at all, is the

necessity of the challenged anticompetitive restraint: was the challenged restraint (here, Forest’s

reverse payment and Mylan’s delayed generic Namenda launch) necessary to achieve Forest’s

asserted procompetitive justification, or were there other means less restrictive than the



                                                   7
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 11 of 18



challenged restraint that would achieve those procompetitive benefits. See NASL v. NFL, 670

F.2d 1249, 1261 (2d Cir. 1982) (defendant NFL had failed to prove the “market necessity” of its

restraint — a ban on team owners also owning soccer teams — and “was required to come

forward with proof that any legitimate purpose could not be achieved through less restrictive

means.”).

       Ultimately, the jury will weigh the anticompetitive restraint against any cognizable

procompetitive justifications, and if the anticompetitive restraint on balance is greater than the

procompetitive justifications, the jury can find the conduct violated the Sherman Act.

       B.      Forest Never Offered a Cognizable Procompetitive Benefit, So Plaintiffs Never
               Had to Demonstrate Less Restrictive Means

       Here, Plaintiffs have challenged the Namenda pay-for-delay deal, contending that Forest

paid Mylan $32.5 million to stay off the market until 3 months prior to patent expiry. In its

defense, Forest has asserted that the $32.5 million it paid Mylan (via the Lexapro Amendment)

was not a payment to delay generic competition in the market for memantine hydrochloride, but

instead was an independent, arm’s-length deal for “fair value” relating to generic Lexapro and

thus there was no reverse payment from Forest to Mylan. But Forest has never asserted that its

reverse payment to Mylan and Mylan’s delay lowered memantine hydrochloride prices, or

increased memantine hydrochloride output, choice, or quality, which are the universe of

cognizable procompetitive justifications available to it. McWane, Inc. 783 F.3d at 841. It has

instead made other (impermissible) arguments about risk aversion and so-called “early” entry

that are the subject of Plaintiffs’ Mot. in Limine No. 6 (ECF No. 744). Forest has also made the

equally-impermissible argument that it saved on Medicaid rebates for a drug in another market,

Lexapro. See Clarett, 306 F. Supp. 2d at 409 (“desire to keep [] costs down is not a legitimate

procompetitive justification.”). Significantly, Forest has never identified the Lexapro


                                                  8
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 12 of 18



Amendment as a procompetitive justification for, what Plaintiffs will prove was an agreement to

delay Namenda competition.

         Forest has never asserted, through an expert or otherwise, that any purported

procompetitive benefits of the Lexapro Amendment necessitated a reverse payment from Forest

to Mylan or Mylan’s delay of generic Namenda IR competition. In its pretrial submissions,

Forest mentions none of these things and therefore abandons all of them. Even if one could get

past the simple fact that any alleged consumer benefits of the Lexapro Amendment (which Forest

has never identified) would be experienced in a market different from the market for memantine

hydrochloride, it is difficult to even conceive of a theory under which Forest’s reverse payment

and Mylan’s delayed generic Namenda IR entry would be necessary to achieve consumer

benefits involving Lexapro.

         The cases Forest cites provide no support for its position that the rule of reason analysis,

and the least restrictive means portion of that analysis, should be applied to the Lexapro

Amendment. In Forest’s cases, the question is whether a means less restrictive than the

challenged restraint could achieve the asserted procompetitive benefit. See N. Am. Soccer

League, LLC v. United States Soccer Fed’n, 883 F.3d 32, 45 (2d Cir. 2018) (less restrictive

means analysis applied to challenged league standards and not to a side agreement); O’Bannon v.

Nat’l Coll. Athletic Ass’n,, 802 F.3d 1049, 1074 (9th Cir. 2015) (less restrictive alternative means

analysis applied to challenged NCAA rules barring student-athlete compensation at issue in

case).

         C.     The Bruno and Elhauge Reports Are Appropriate Expert Opinions Grounded
                in Fact

         In what amounts to a belated Daubert motion, Forest takes issue with three opinions from

the Bruno and Elhauge reports that it never previously challenged (Forest previously tried and


                                                   9
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 13 of 18



largely failed to disqualify Prof. Elhauge on other grounds). The Court should not consider this

belated argument. Under the Third Amended Case Management Order, Daubert challenges to

expert testimony were due on November 17, 2017. ECF No. 397 at 2. Forest’s present motion

argues that certain of Prof. Elhauge and Mr. Bruno’s opinions should be excluded under

Daubert/Kumho Tire as part of the Court’s “gatekeeping” function. It is too late for that. Hart v.

BHH, LLC, No. 15cv4804, 2019 U.S. Dist. LEXIS 58474, at *2-3 (S.D.N.Y. Apr. 4, 2019) (“But

these are classic Daubert questions which could have been raised in the first Daubert motion.

Accordingly, this Court construes Defendants’ second motion in limine as an untimely Daubert

motion in violation of this Court’s scheduling order or as an untimely motion for

reconsideration.”). As this Court has explained:

               As far as this court is concerned, the Parties have waived any
               Daubert arguments by not raising them at summary judgment. If I
               can consider an expert’s [testimony] at summary judgment, a jury
               can consider it at trial.

United States v. Teva Pharm. USA, Inc., 13 Civ. 3702, 2019 U.S. Dist. LEXIS 35148, at *37

(S.D.N.Y. Feb. 27, 2019) (McMahon, J.) (emphasis added).

       Even if the Court proceeded to allow Forest its impermissible re-do, it would find that all

three opinions are appropriate expert opinion testimony that derive from the facts at issue in this

case together with the expert’s experience and expertise in their subject area.

       Defendants attack Mr. Bruno for his opinion that using Mylan to manufacture Lexapro

AG resulted in no API savings for Forest. Specifically Forest contends that Mylan was required

to use API manufactured by Lundbeck, which produced expensive API, instead of a cheaper

alternative. But it is counterfactual that Mylan was required by “contractual commitments”

(Defs.’ Br. at 5) to use API from Lundbeck – indeed Forest fails to inform the Court that less

than two weeks after executing the Lexapro Amendment, Lundbeck released Forest from the


                                                10
     Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 14 of 18



obligation that Mylan use Lundbeck’s API. Opper Decl. Ex. 20, PX-1022 at FRX-AT-0428193.

Moreover, Mr. Bruno identified that in addition to Mylan, “a number of Indian generic

pharmaceutical companies submitted [Drug Master Files] covering the manufacturing of

Escitalopram API around the same time as Mylan,” and cited his sources. Opper Decl. Ex. 19,

Bruno Rpt. at ¶ 40. While Mylan used Lundbeck’s API anyway (Opper Decl. Ex. 21, PX-1019

at FRX-AT-4621811 at -812), that does not mean that Mr. Bruno’s opinion was speculative. In

fact, the evidence shows that at the time, there were even cheaper sources of API that were

offered to Forest from third-parties. Opper Decl. Ex. 22 at FRX-AT-04617638 at -638.

       Mr. Bruno’s opinion is not speculative, but is rooted in his understanding of

pharmaceutical manufacturing and the record.

       Forest also misconstrues Mr. Bruno’s opinions concerning Forest’s purported Medicaid

rebate savings. In particular, Mr. Bruno opined, based on his forty-five years of experience in

pharmaceutical manufacturing, including specifically in negotiating supply deals (Opper Decl.

Ex. 19, Bruno Rpt. at ¶¶ 5-10), that Forest’s Medicaid savings are not properly considered in

valuing the manufacturing services Mylan promised to perform under the Lexapro Amendment,

because Forest’s unilateral Medicaid savings are extraneous to any of those services (i.e., Mylan

did not provide them, the government did). See Opper Decl., Ex. 23, Bruno Reply Rpt. at ¶ 26.

He further opined that even if Forest’s Medicaid rebate savings were properly considered part of

the services Mylan performed, the payment from Forest to Mylan under the Lexapro Amendment

surpassed Forest’s Medicaid rebate savings, indicating that the Lexapro Amendment was not an

arm’s-length deal for Forest. Id. at ¶¶ 27-28.

       Finally, Forest takes issue with Mr. Bruno and Prof. Elhauge’s explanations that rebutted

Forest’s expert Philip Green. Both experts explained, based on their reading of the agreements



                                                 11
      Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 15 of 18



coupled with their expertise in the pharmaceutical area, the options available to Forest if Mylan

had elected to terminate the original Lexapro agreement after the first year. Mr. Bruno opined

that Mr. Green adduced no evidence that Mylan was likely to terminate after one year and that in

fact, it would not make sense for Mylan to do so because Mylan could not replace the income it

was making selling Lexapro AG (under Forest’s NDA) with its own generic Lexapro because

Mylan never attained FDA final approval to make its own generic Lexapro. Opper Decl. Ex. 23,

Bruno Reply Rpt. ¶¶ 13-15, 18, 20. He also opined that even if Mylan opted to sell its own

ANDA generic Lexapro royalty-free despite not having FDA approval to do so, Forest could

have replaced it. Id. at ¶ 16. Prof. Elhauge opined that, assuming arguendo that Forest’s

assumptions were correct that there was any money to be made in a second year of Lexapro AG

sales, Forest was free to manufacture its own authorized generic if Mylan opted out. Toto Decl.

Ex. 3, ECF No. 780-3, (excerpt from Elhauge Report) at ¶¶ 19-20. Prof. Elhauge explained from

an economics perspective that under Mr. Green’s assumptions, it would have been

“economically irrational” for Forest not to sell its own AG “given that Forest could make tens of

millions of dollars by selling an authorized generic.” Id. None of these statements is speculative

or in any way impermissible. Prof. Elhauge also opined, assuming arguendo that the

assumptions in Forest’s documents were correct that Mylan in fact could manufacture Lexapro

AG less expensively than Forest could, rational economic actors would enter into the Lexapro

Amendment even without Forest’s $32.5 million payment to Mylan because both Forest and

Mylan would split any cost savings under that deal’s profit sharing arrangement. Pls.’

Affirmative Statement of Facts in Opp’n to Forest’s Mot. for Summ. J., ECF No. 613 at ¶¶ 250-

51.




                                                12
      Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 16 of 18



       These are explanations by experts in the pharmaceutical industry about the options

available to Forest based on the agreements that it entered, and the way in which the

pharmaceutical industry operates. Moreover, it is obvious that both Mr. Bruno’s and Prof.

Elhauge’s opinions are supported by ample evidence which Forest simply asks the Court to

ignore as part of an untimely Daubert challenge.

IV.    CONCLUSION

       For the foregoing reasons, Defendants’ motion in limine No. 9 should be denied.

Dated: June 14, 2019                               Respectfully Submitted:

                                                   /s/ Dan Litvin
 David F. Sorensen                                 Bruce E. Gerstein
 Ellen T. Noteware                                 Joseph Opper
 Daniel C. Simons                                  Kimberly M. Hennings
 Nick Urban                                        Dan Litvin
 Berger Montague PC                                Garwin Gerstein & Fisher LLP
 1818 Market Street – Suite 3600                   88 Pine Street, 10th Floor
 Philadelphia, PA 19103                            New York, NY 10005
 (215) 875-3000                                    Tel: (212) 398-0055
 (215) 875-4604 (fax)                              Fax: (212) 764-6620
 dsorensen@bm.net                                  bgerstein@garwingerstein.com
 enoteware@bm.net                                  jopper@garwingerstein.com
 dsimons@bm.net                                    khennings@garwingerstein.com
 nurban@bm.net                                     dlitvin@garwingerstein.com

 Peter Kohn                                        David C. Raphael, Jr.
 Joseph T. Lukens                                  Erin R. Leger
 Faruqi & Faruqi, LLP                              Smith Segura & Raphael, LLP
 1617 John F Kennedy Blvd., Suite 1550             3600 Jackson Street, Suite 111
 Philadelphia, PA 19103                            Alexandria, LA 71303
 (215) 277-5770                                    Tel: (318) 445-4480
 (215) 277-5771 (fax)                              Fax: (318) 487-1741
 pkohn@faruqilaw.com                               draphael@ssrllp.com
 jlukens@faruqilaw.com                             eleger@ssrllp.com

                                                   Stuart E. Des Roches
                                                   Andrew W. Kelly
                                                   Odom & Des Roches, LLC
                                                   650 Poydras Street, Suite 2020
                                                   New Orleans, LA 70130
                                                   Tel: (504) 522-0077
                                               13
Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 17 of 18



                                       Fax: (504) 522-0078
                                       stuart@odrlaw.com
                                       akelly@odrlaw.com

                                       Russ Chorush
                                       Heim Payne & Chorush, LLP
                                       1111 Bagby, Suite 2100
                                       Houston, TX 77002
                                       Tel: (713) 221-2000
                                       Fax: (713) 221-2021
                                       rchorush@hpcllp.com


              Counsel for the Direct Purchaser Class Plaintiffs




                                     14
Case 1:15-cv-07488-CM-RWL Document 834 Filed 06/14/19 Page 18 of 18



                         CERTIFICATE OF SERVICE


 I hereby certify that on June 14, 2019, I electronically filed the above by CM/ECF system.


                                                     Respectfully submitted,

                                                     /s/ Dan Litvin
                                                     Dan Litvin




                                         15
